Citation Nr: 1138909	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO. 06-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for a skin disorder, claimed as chloracne, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The issues of entitlement to service connection for ischemic heart disease, hypertension, and diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The Veteran served on active duty from April 1967 to December 1970. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008, and a transcript of the hearing is of record.

In February 2010, the Board of Veterans' Appeals (Board) remanded the issues listed on appeal to the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania for additional medical records and a nexus opinion, in response to a July 2009 Order of the United States Court of Appeals for Veterans Claims. 

As additional medical records and an informed VA examination and nexus opinion were obtained and added to the claims files, there has been substantial compliance with the February 2010 remand instructions. Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 




FINDINGS OF FACT

1. All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for vertigo and for a skin disorder secondary to exposure to Agent Orange; and he has otherwise been assisted in the development of his claims.

2. The Veteran's statements that he currently has vertigo and a skin disorder due to service are not competent.

3. There is no competent medical evidence showing that the Veteran has any of the disorders specifically listed at 38 C.F.R. § 3.309(e).

4. The June 2010 conclusions by VA examiners, based on physical examination and a review of the claims files, that the Veteran's vertigo and skin condition are not causally related to service are competent, credible, and highly probative evidence. 

5. The Veteran does not have vertigo that is causally related to service.

6. The Veteran does not have a skin disorder that is causally related to service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for vertigo are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria for the establishment of service connection for a skin disorder, to include as due to exposure to Agent Orange, are not met. 38 U.S.C.A. §§ 1110, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, , 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010). The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO sent the Veteran a letter in July 2004, prior to adjudication, that informed him of the requirements to establish entitlement to service connection. Although this letter mistakenly informed the Veteran that the claim for service connection for a skin disorder had been previously denied, it gave him the requirements for a service connection claim. The Veteran was again informed of the requirements for service connection in May 2006.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. No additional private evidence was subsequently added to the claims files after the letters. 

The Veteran was informed in the May 2006 letter about disability ratings and effective dates if either of his service connection claims was granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Relevant VA evaluations with nexus opinions were obtained in June 2010.

All available evidence has been obtained and that there is sufficient medical evidence on file on which to decide the claims. The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his May 2008 videoconference hearing. All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the May 2008 videoconference hearing, the Veteran was afforded an extensive opportunity to present testimony and argument. The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence). 


Analysis of the Claims

The Veteran contends that he has vertigo and a skin disorder as a result of service, including his exposure to Agent Orange. Because vertigo and a skin disorder were not shown until several years after service discharge, and because the June 2010 VA nexus opinion on file is against the claims, the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 
38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2010). 

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2). The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). 

A disease associated with exposure to herbicide agents listed in § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during service, provided that the disease listed shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran appears to have had service in Vietnam and is therefore presumed to have been exposed to Agent Orange. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Vertigo

The Veteran has contended, including at his May 2008 videoconference hearing, that his vertigo is the result of his exposure in service to an explosion from a concussion grenade while aboard ship, which apparently detonated a camouflaged mine.




The Veteran's service treatment records do not reveal any complaints or findings of vertigo, including on the Veteran's December 1970 separation examination report.

The Veteran did not complain of vertigo when provided a VA general physical evaluation in May 1995 and no relevant disability was diagnosed.

VA treatment reports dated from October 2005 to June 2010 reveal that the Veteran went to the emergency room in October 2005 after falling as a result of a fight with his son. He complained of dizziness; the assessments were disequilibrium and benign paroxysmal positional vertigo related to trauma. He reported in December 2005 that he had had dizziness since he was exposure to an explosion in Vietnam; however he conceded that he had fallen and hit his head in October 2005, resulting in a closed-head injury and worsening of his vertigo symptoms. The assessment was benign paroxysmal positional vertigo. It was noted in May 2009 that the Veteran had positional vertigo on turning his head to the right.

The Veteran testified at his May 2008 videoconference hearing that although he was exposed to a concussion grenade that apparently set off a Chinese mine, he did not seek treatment in service; and that he continued to have problems with dizziness after service.

A VA examination, which included review of the claims files, was conducted in June 2010. The Veteran reported that his exposure to an explosion in service caused bleeding in his nose and ears, with vertigo beginning after he stopped drinking in 1982. The Veteran experienced some subjective dizziness in the left ear down position; there was no rotator nystagmus. On the right side, he did not have any nystagmus or subjective vertigo. It was reported that the Veteran did not have Meniere's syndrome. The VA examiner concluded that while the Veteran reported having some dizziness in service as the result of an explosion, it was more likely than not that the Veteran's benign paroxysmal positional vertigo was the result of closed-head injury in 2005 rather than due to a service explosion, in light of the timing of the positional vertigo symptomatology. See Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder). 

VA treatment records from June 2010 to May 2011 reveal assessments in December 2010 of intermittent benign paroxysmal positional vertigo in the right ear, resolved; and history of vocal fold polyp without evidence of recurrence. 

While the Veteran is competent to report that he was exposed to a loud explosion in service and to report his symptoms of dizziness, he is not competent to opine that his current vertigo is causally related to service. Laypersons are not competent to provide evidence in complex medical situations. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Further, there is a significant gap in time between the Veteran's military service, which ended in December 1970, and his initial post-service complaints of vertigo, which began after he injured his head in October 2005. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). Moreover, the VA nexus opinion in June 2010, which is based on a review of the claims files and examination of the Veteran, does not link the Veteran's current dizziness to military service because the medical evidence indicates that he did not begin complaining of dizziness until after his October 2005 head injury. 

Consequently, service connection for vertigo is denied. In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for vertigo, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Chloracne

The Veteran contends that he has a skin disorder due to service exposure to Agent Orange and that he was told by a private physician that he had chloracne. 

The Veteran's service treatment records do not reveal any complaints or findings of a skin disorder, including on separation evaluation in December 1970, where "VISULA" was noted under identifying body marks, scars, tattoos. 

There were no skin complaints or findings on VA general medical evaluation in May 1995. 

The Veteran noted skin problems since 1970 in private medical treatment reports dated from April to September 1994; he reported being sprayed in service with herbicides. Contact dermatitis was diagnosed in June 1994. The assessment in September 1994 was persistent pruritis/dermatitis of the arms, possibly due to dryness and sun exposure.

The Veteran complained on VA treatment in March 1996 of a history of Agent Orange exposure in service with itching and "coin like" patches on his arms, lower extremity, trunk, and neck since then. Nummular eczema was diagnosed.

VA treatment reports from November 1996 to March 2010 reveal that the Veteran had multiple severe acne scars of the arms and legs on examination in February 1997; no diagnosis was provided. There was a diagnosis in July 2006 of actinic keratosis of the left cheek. The assessments in July 2007 were actinic keratosis; and no chloracne, with no evidence of disease on today's examination. The assessments in July 2008 and March 2010 were actinic keratosis and nummular eczema. Nummular eczema with secondary "LSC", improved, was diagnosed in October 2008 and July 2009.

A VA skin examination of the Veteran, which included review of the claims files, was conducted in June 2010. The Veteran reported that he had been sprayed with chemicals in service, which caused nausea and vomiting. Physical examination revealed lesions on the face, neck, and arms. The examiner noted that there was no scar formation, no disfigurement, and no chloracne lesions. The diagnoses were nummular eczema, resolved; actinic keratosis; and chloracne, not found. The examiner noted that actinic keratosis and nummular eczema were not caused by Agent Orange and that there were no medical records of treatment for these conditions or for chloracne in service.

VA treatment reports for March 2011 reveal a patch of nummular eczema on the left cheek and scars on the back of the Veteran's hands and forearms consistent with chloroform acne. A separate treatment record for March 2011 includes the diagnoses of actinic keratosis and nummular eczema.

There is no medical evidence of a chronic skin problem until a number of years after service discharge. See Maxson, supra. Although the Veteran argues that he has chloracne due to service and should be service connected under the Agent Orange presumption noted above, there is no diagnosis of chloracne on file. In fact, the only nexus opinions on file, one of which includes review of the claims files, do not find evidence of chloracne and do not find a causal connection between a current skin disorder and service. Consequently, the presumption of 38 C.F.R. § 3.309(e) is not for application in this case; and the claim for service connection for a skin disorder, to include as due to exposure to Agent Orange, is not warranted.

The Board has considered the Veteran's May 2008 videoconference testimony and his written contentions. While the Veteran is competent to report his skin symptomatology, he is not competent to opine that his current skin problems are causally related to service, including due to exposure to Agent Orange. See Woehlaert, supra. 

The Board has also considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, to include due to exposure to Agent Orange, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for vertigo is denied.

Service connection for a skin disorder, to include due to exposure to Agent Orange, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


